Fourth Court of Appeals
                                          San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-18-00572-CV

                                          IN RE Max GROSSMAN

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: August 16, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a petition for writ of mandamus asking this court to order the El Paso City

Clerk (“the city clerk”) to place its re-proposed ordinance on the November 6, 2018 ballot. Relator

also filed a motion to expedite consideration of the petition for writ of mandamus. The city clerk

filed a response.

           The motion to expedite this original proceeding is GRANTED. After considering the

petition and response, this court concludes relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                          PER CURIAM



1
  This court has jurisdiction pursuant to Texas Election Code section 273.061, which authorizes this court to “issue a
writ of mandamus to compel the performance of any duty imposed by law in connection with the holding of an election
. . . regardless of whether the person responsible for performing the duty is a public officer.” TEX. ELEC. CODE ANN.
§ 273.061 (West 2010).